Name: 88/588/EEC: Commission Decision of 9 November 1988 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 328/88 instituting a Community programme to assist the conversion of steel areas (Resider programme) (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  industrial structures and policy;  Europe;  iron, steel and other metal industries
 Date Published: 1988-11-23

 Avis juridique important|31988D058888/588/EEC: Commission Decision of 9 November 1988 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 328/88 instituting a Community programme to assist the conversion of steel areas (Resider programme) (Only the French text is authentic) Official Journal L 316 , 23/11/1988 P. 0050 - 0050*****COMMISSION DECISION of 9 November 1988 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 328/88 instituting a Community programme to assist the conversion of steel areas (Resider programme) (Only the French text is authentic) (88/588/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 328/88 of 2 February 1988 instituting a Community programme to assist the conversion of steel areas (Resider programme) (1), and in particular Article 3 (2) thereof, Whereas Article 3 (2) of Regulation (EEC) No 328/88 stipulates that the Community programme shall apply to areas which satisfy the criteria specified in Article 3 (1) and the thresholds set out in Article 4 (1) of that Regulation; Whereas the Member State concerned must submit an application for approval of the areas to which the Community programme is to apply; whereas France has submitted such an application in respect of the departments of Moselle, Meurthe-et-Moselle and Nord (excluding the district of Lille); Whereas those areas satisfy the abovementioned criteria, HAS ADOPTED THIS DECISION: Article 1 The departments of Moselle, Meurthe-et-Moselle and Nord (excluding the district of Lille) in France are hereby found to satisfy the criteria in Article 3 (1) and the thresholds in Article 4 (1) of Regulation (EEC) No 328/88. The Community programme instituted by that Regulation shall therefore apply to those areas. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 9 November 1988. For the Commission Peter SCHMIDHUBER Member of the Commission (1) OJ No L 33, 5. 2. 1988, p. 1.